DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, there is no antecedent basis for “coupling agent”.  The examiner suggests replacing it with “silica coupler”.
Regarding claim 8, the examiner suggests amending “triglyceride vegetable oil” to read “vegetable triglyceride oil” to maintain proper antecedent basis.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papakonstantopoulos et al (US 2018/0148567) in view of Weydert et al (US 2019/0225778).
	Regarding claims 1, 3 and 7-8, Papakonstantopoulos teaches a pneumatic tire which has a rubber tread intended to be ground contacting ([0076]) wherein the tread is comprised of a rubber composition comprised based by weight per 100 parts by weight elastomer (claim 16)
A conjugated diene-based elastomer comprised of:
50 to 100 phr of a high Tg SSBR (claim 16) pre-extended with a vegetable triglyceride oil such as soybean oil (claim 16).  The SSBR has a glass transition temperature of -18 C, and a bound styrene content of 30 % (Table 1)
0 to 50 phr of at least one additional conjugated diene-based elastomer comprised of at least one polybutadiene or cis 1, 4 polyisoprene ([0061])
40 to 100 phr of a reinforcing filler which is a combination of precipitated silica and carbon black (Claim 16) wherein the reinforcing filler is 20 to 99 wt. % silica ([0058]).  This further contains a silica coupler which has a moiety reactive with hydroxyl groups on the silica and another different moiety interactive with the diene-based elastomers ([0059]).
Papakonstantopoulos teaches that the rubber composition can further include other additives ([0072]), however, fails to teach the inclusion of a traction promoting resin.
	Weydert teaches a rubber composition which incorporates an oil extended SSBR ([0014]) and 10 to 70 phr of a traction promoting resin such as a styrene-alphamethylstyrene copolymer resin or a terpene phenol resin ([0017]).
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the traction promoting resin as taught by Weydert as an additive in the tire of Papakonstantopoulos.  One would have been motivated to do so in order to receive the expected benefit of improving the traction of the tire (Weydert, [0017]).
	Regarding claim 2, Papakonstantopoulos teaches that the high Tg SSBR is extended with 5 to 60 phr of soybean oil with the SSBR ([0026]).
Regarding claim 4, Papakonstantopoulos teaches that the high Tg SSBR has a vinyl content of 41 % (Table 1).
Regarding claim 5, Papakonstantopoulos teaches that the coupling agent can be bis(3-trialkoxysilylalkyl) polysulfide containing an average in range of from about 2 to about 4 sulfur atoms in its connecting bridge or an organoalkoxymercaptosilane ([0068]-[0069]).
Regarding claim 6, Papakonstantopoulos fails to teach that the silica can be pre-treated with the coupling agent.
Weydert teaches that the precipitated silica may be pretreated with the coupling agent ([0040]).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the silica of Papakonstantopoulos be pretreated with the coupling agent as noted by Weydert.  It would have been nothing more than using known components in a typical manner to achieve predictable results.  KSR v. Teleflex, 550 U.S.  _, 82 USPQ2d 1385 (2007).
Regarding claim 9, Papakonstantopoulos fails to teach that the SSBR is end functionalized.
Weydert teaches that the high Tg SSBR is an end-functionalized high Tg SSBR with at least one functional group reactive with hydroxyl groups on said precipitated silica where said functional groups are comprised of at least one of alkoxy, amine, siloxy and thiol groups (0024]).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the SSBR of Papakonstantopoulos be end-functionalized as noted by Weydert.  It would have been nothing more than using known components in a typical manner to achieve predictable results.  KSR v. Teleflex, 550 U.S.  _, 82 USPQ2d 1385 (2007).
Regarding claim 10, Papakonstantopoulos teaches that the SSBR is tin or silicon coupled ([0044]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/               Primary Examiner, Art Unit 1764